United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1919
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Ignacio Garcia-Morales,                 *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 21, 2003

                                  Filed: November 3, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and MURPHY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Ignatio Garcia-Morales was charged with illegal reentry following deportation,
a violation of 8 U.S.C. § 1326. A jury found him guilty as charged and the District
Court1 sentenced him to a term of incarceration of eighteen months. Mr. Garcia-
Morales appeals his conviction, seeking reversal and a new trial. We affirm.



      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
       The issues Mr. Garcia-Morales has raised concern the District Court's rulings
that resulted in the exclusion of certain documents Mr. Garcia-Morales wished to
introduce into evidence. He contends that the exclusion of these documents not only
was an abuse of discretion but also violated his due-process right to a fair trial.
Having carefully reviewed the case, we conclude that these contentions are meritless.

       The documents in question are: (1) an I-485 form (application for adjustment
of status to become a permanent resident) that Mr. Garcia-Morales did not file until
some two years after his most recent illegal reentry into the United States and (2) the
subsequent notice of the denial of this application. We are thoroughly satisfied that
the District Court did not abuse its discretion in excluding these documents and that
consequently there is not even a legal possibility of a violation of Mr. Garcia-
Morales's due-process right to a fair trial on this ground. As the District Court
determined, the documents were irrelevant to his illegal reentry and thus were
excludable under Fed. R. Evid. 402. Moreover, their lack of probative value and the
confusion that their admission would cause also rendered them inadmissible under
Fed. R. Evid. 403.

      The conviction is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-